FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 02/23/2021 to claims 1-20 have been acknowledged wherein original claims 1-20 have been cancelled. New claims 21-40 were presented wherein claims 39-40 are drawn to the Non-elected invention of the Restriction Requirement.
Thus, claims 21-38 are being acknowledged by the Examiner.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 02/23/2021 is acknowledged.  The traversal is on the ground(s) that the asserted inventions are not independent or distinct and a serious burden was not presented by the Examiner.  This is not found persuasive because reasons for a burden of search were presented in the original restriction action (see Non-Final action mailed 10/29/2020, pages 2-3). In addition, the groups of inventions are for a product of an arms sling and the method to adjust an arm sling, specifically, wherein the method would have a serious search burden compared to the product such that additional search would be needed in the general fastener areas (A61B+, A41F+, and general A44 areas) to teach the specific “method of adjusting” recited in the preamble of claim 39. Thus, indicating a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/23/2021.
Thus, claims 21-38 will be acknowledged and examined by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/23/2021, with respect to the Claims have been fully considered and are persuasive as the Claims have been cancelled- rendering.  The objections of the Claims have been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/23/2021, with respect to the 112b Rejections have been fully considered and are persuasive as the Claims have been cancelled.  The 112b Rejections of the Claims have been withdrawn. 
Applicant’s arguments with respect to claim(s) 21-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, the newly added claims include subject matter- such as the “single neck strap” and different engagements of the arm sling structures- which were not originally presented, thus not previously considered by the Examiner. Additional dependent claim limitations were also incorporated into the newly added claims. 
Claim Objections
Claims 21-22, 29, 31, 33-35, and 38 are objected to because of the following informalities:  
Claims 21-22, 29, 31, 33-35, and 38: all instances of “neck strap” should read as “single neck strap”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 4337938 A) in view of Maisnik (USPN 6230711 B1).
Regarding claim 21, Rodriguez discloses an arm sling for supporting a wrist or forearm of a user (Abstract, Figures 1 & 2- jogger’s aid 10 is shown to be supporting a jogger’s forearms and wrists), comprising: a single neck strap having a first end and a second end (Figure 2- shoulder strap 14 with an inherent first end toward ring 16 and an inherent second end toward ring 18); a first arm strap configured to be reversibly coupled to the first end of the neck strap (Figure 2- strap 20 shown to be reversibly coupled to ring 
Rodriguez does not teach wherein the loop is specifically joined to the belt at a junction. Rodriguez does teach that the second fastening portion of the indicated loop is longer than the first fastening portion (Figure 3- Velcro pile material 34 is shown to be longer than the Velcro hooks 32) wherein both fastening portions are taught to engage with one another to adjust the lengths of the arm straps ([Col 2, lines 50-60]). Rodriguez also teaches a junction of the second arm strap (see annotated Figure 2 below- indicated junction of strap 22 is indicated). A person of ordinary skill would recognize that the fastening portions of the indicated belt and loop of the second arm strap of Rodriguez are capable of being moved adjacent the indicated junction of the second arm strap such that the end of the belt may start at the indicated junction area and the engagement positions are rearranged to be located at that placement (see MPEP 2144.04 for reference regarding rearrangement of parts). This arrangement or placement of the fastening portions to be adjacent to the indicated junction area such that the indicated belt would extend further down would not hinder the functionality of the arm sling to be able to support a user’s arms and wrists and also still allows arm straps to be adjustable by the user. Thus, the claimed limitations are met as discussed. Rodriguez and the instant invention are analogous because they both teach adjustable arm slings. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the belt relative to the loop and their fastening portions as taught by Rodriguez to be positioned at or adjacent to the indicated junction as discussed above. A skilled artisan would have been motivated to have the belt and loop be joined at a junction because Rodriguez suggests that the arms straps are adjustable to be accommodating to different people and positions of arm placement (Rodriguez- Abstract). A skilled artisan would also have a reasonable expectation to 
Rodriguez does not teach a securement band disposed adjacent the junction joining the belt and the loop, the securement band affixed to the loop and configured to selectively hold the belt adjacent to the loop. Maisnik teaches a securement band for application onto a patient support (Figure 3b- tape 10 used to secure a patient support S). A person of ordinary skill would have recognized that the securement tape of Maisnik may be applied adjacent to the indicated junction area to be between the belt and loop of Rodriguez such that the securement band would be affixed around both the loop and the belt at the junction wherein the belt and loop are already adjacent to each other in the manner as instantly claimed and discussed above. Doing so would not hinder the functionality of the arm sling to be able to support an arm or wrist of a user. Thus, the claimed limitations are met as discussed above. Rodriguez and Maisnik are analogous because they both teach devices to aid in user limb support.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the arm sling with a junction between the belt and loop as disclosed by Rodriguez to include a securement band to the support as taught by Maisnik. A skilled artisan would have been motivated to use a securement band because Maisnik suggests that a securement band in the form of a self-adhesive tap may perform a multitude of fastening or securement applications and when used for a patient support, will allow easy removal and attempted reuse of the same securement strip or tape (Maisnik- Abstract). A skilled artisan would also have a reasonable expectation to manufacture the arm sling with a formed junction as disclosed by Rodriguez to have a securement band formed around the junction to hold the belt and loop adjacent to each 

    PNG
    media_image1.png
    767
    720
    media_image1.png
    Greyscale

Regarding claim 22, Rodriguez as modified by Maisnik teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Maisnik further teaches the first arm strap includes: a belt configured to be selectively slidably connected to the second end of the neck strap (Rodriguez Figure 2- first arm strap 20 shown to be slidably connected to ring 16 attached to end of shoulder strap 14), the belt including a first fastening portion (Rodriguez Figures 2 & 3- upper end of straps 20,22 are shown wherein strap 20 includes a pad of Velcro hooks 32 sewn onto a surface); a loop joined to the belt 
As modified, Rodriquez as modified by Maisnik does not teach wherein the loop is specifically joined to the belt at a junction. Rodriguez does teach that the second fastening portion of the indicated loop is longer than the first fastening portion (Figure 3- Velcro pile material 34 is shown to be longer than the Velcro hooks 32) wherein both fastening portions are taught to engage with one another to adjust the lengths of the arm straps ([Col 2, lines 50-60]). Rodriguez also teaches a junction of the second arm strap (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the belt relative to the loop and their fastening portions as taught by Rodriguez as modified by Maisnik to be positioned at or adjacent to the indicated junction as discussed above. A skilled artisan would have been motivated to have the belt and loop be joined at a junction because Rodriguez suggests that the arms straps are adjustable to be accommodating to different people and positions of arm placement (Rodriguez- Abstract). A skilled artisan would also have a reasonable expectation to manufacture the loop and the belt as disclosed by Rodriguez as modified by Maisnik to be specifically joined at a junction because it is known in the art to be able to adjust the placement of straps and their fastening members and is further conventional to do so in adjustable arm slings that are analogous to the instant invention.
As modified, Rodriguez as modified by Maisnik does not teach a securement band disposed adjacent the junction joining the belt and the loop, the securement band affixed to the loop and configured to selectively hold the belt adjacent to the loop. Maisnik 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the arm sling with a junction between the belt and loop as taught by Rodriguez as modified by Maisnik to include a securement band to the support as taught specifically by Maisnik. A skilled artisan would have been motivated to use a securement band because Maisnik suggests that a securement band in the form of a self-adhesive tap may perform a multitude of fastening or securement applications and when used for a patient support, will allow easy removal and attempted reuse of the same securement strip or tape (Maisnik- Abstract). A skilled artisan would also have a reasonable expectation to manufacture the arm sling with a formed junction as taught by Rodriguez as modified by Maisnik to have a securement band formed around the junction to hold the belt and loop adjacent to each other because Maisnik suggests that having a securement band or tape is conventional in devices that aid in user limb support that are analogous to the instant invention.
Regarding claim 23, Rodriguez as modified by Maisnik teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Maisnik further teaches wherein the belt includes a first end and a second end (Rodriguez Figure 2- inherent belt structure 
Regarding claim 24, Rodriguez as modified by Maisnik teaches the arm sling of claim 23 as discussed above. Rodriguez as modified by Maisnik further teaches wherein the belt has a first surface and a second surface (Rodriguez Figure 2– strap 22 has an inherent first and second surface), the first fastening portion is disposed on the first surface of the belt (Rodriguez Figure 2- hooks 32 are disposed on an inherent first surface of the strap 22), the loop has an inner surface and an outer surface (see annotated Rodriguez Figure 2 above- indicated loop has an inherent first and second surface), the second fastening portion is disposed on the outer surface of the loop (Rodriguez Figure 2- pile material 32 is disposed on an inherent outer surface of the indicated loop), and the junction is formed by joining the first end of the belt to the second surface of the belt (see claim 21 discussion above- first end of the strap 22 of Rodriguez comprising of the fastening portion 
Regarding claim 25, Rodriguez as modified by Maisnik teaches the arm sling of claim 24 as discussed above. Rodriguez as modified by Maisnik further teaches wherein the second fastening portion extends along a major portion of the loop (Rodriguez Figure 2- pile material 34 is seen to extend along a major portion of the indicated loop).
Regarding claim 26, Rodriguez as modified by Maisnik teaches the arm sling of claim 25 as discussed above. Rodriguez as modified by Maisnik further teaches wherein an end of the second fastening portion is spaced apart from the junction (Rodriguez Figure 2- pile material 34 is shown to be spaced apart from the indicated junction; see claim 21 discussion above- fastening portions of Rodriguez are taught to be closer or near the indicated junction, but would still be understood to be spaced apart from the indicated junction).
Regarding claim 27, Rodriguez as modified by Maisnik teaches the arm sling of claim 26 as discussed above. Rodriguez as modified by Maisnik further teaches wherein the securement band is attached to the inner surface of the loop (see claim 21 discussion above- discusses the addition of the tape of Maisnik to the indicated loop and belt of Rodriguez, wherein tape 10 is capable of being attached the indicated inner surface of underwrist strap 13 similar to how it is shown to be attached to support S as shown in Maisnik Figure 3b). 
Regarding claim 28, Rodriguez as modified by Maisnik teaches the arm sling of claim 27 as discussed above. Rodriguez as modified by Maisnik further teaches wherein the securement band has a first free end and a second free end, the first free end configured to removably connect to the second free end (Maisnik [Col 2, lines 3-27]- discusses that the fastening or binding of the tape 10 achieved by the overlapping of the 
Regarding claim 37, Rodriguez as modified by Maisnik teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Maisnik further teaches wherein the first fastening portion (Rodriguez Figure 2- arm strap 22 with Velcro hooks 32) and the second fastening portion (Rodriguez Figure 2- Velcro pile material 34 of indicated loop) are configured as hook-and-loop fasteners ([Col 2, lines 44-50]- “Referring to FIG. 3, it can be seen that the upper end of each of the end straps 20 and 22 has a pad of Velcro hooks 32 sewn or otherwise secured to the inner face of the extreme end thereof. An elongated pad of Velcro pile material 34 is also sewn or otherwise secured to the inner face of the straps 20 and 22 at a position which is several inches away from the pad 32.”).
Regarding claim 38, Rodriguez discloses an arm sling for supporting a wrist or forearm of a user (Abstract, Figures 1 & 2- jogger’s aid 10 is shown to be supporting a jogger’s forearms and wrists), comprising: a single neck strap having a first end and a second end (Figure 2- shoulder strap 14 with an inherent first end toward ring 16 and an inherent second end toward ring 18); a first arm strap configured to be reversibly coupled to the first end of the neck strap (Figure 2- strap 20 shown to be reversibly coupled to ring 16 of the shoulder strap 14 via engaged hook and pile materials 32,34); and a second arm strap configured to be reversibly coupled to the second end of the neck strap (Figure 2- strap 22 shown to be reversibly coupled to ring 18 of the shoulder strap 14 via engaged hook and pile materials 32,34), the second arm strap including: a belt configured to be selectively slidably connected to the second end of the neck strap (Figure 2 below- second arm strap 22 shown to be an inherent belt structure to be slidably connected to ring 18 attached to end of shoulder strap 14), the belt including a first fastening portion (Figures 2 & 3- upper end of straps 20,22 are shown to includes a pad of Velcro hooks 32 sewn 
Rodriguez does not disclose wherein the loop is specifically joined to the belt at a junction. Rodriguez does teach that the second fastening portion of the indicated loop is longer than the first fastening portion (Figure 3- Velcro pile material 34 is shown to be longer than the Velcro hooks 32) wherein both fastening portions are taught to engage with one another to adjust the lengths of the arm straps ([Col 2, lines 50-60]). Rodriguez also teaches a junction of the second arm strap (see annotated Figure 2 above- junction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the belt relative to the loop and their fastening portions as taught by Rodriguez to be positioned at or adjacent to the indicated junction as discussed above. A skilled artisan would have been motivated to have the belt and loop be joined at a junction because Rodriguez suggests that the arms straps are adjustable to be accommodating to different people and positions of arm placement (Rodriguez- Abstract). A skilled artisan would also have a reasonable expectation to manufacture the loop and the belt as disclosed by Rodriguez to be specifically joined at a junction because it is known in the art to be able to adjust the placement of straps and their fastening members and is further conventional to do so in adjustable arm slings that are analogous to the instant invention.
As modified, Rodriguez further teaches wherein the belt includes a first end and a second end (Rodriguez Figure 2- second arm strap 22 has inherent first and second ends), the loop is formed by joining the first end of the belt to the junction (see claim discussion above- discusses the arrangement of the indicated belt and loop of Rodriguez to be 
As modified, Rodriguez does not teach a securement band disposed adjacent the junction joining the belt and the loop, the securement band affixed to the loop and configured to selectively hold the belt adjacent to the loop. Maisnik teaches a securement band for application onto a patient support (Figure 3b- tape 10 used to secure a patient support S). A person of ordinary skill would have recognized that the securement tape of Maisnik may be applied adjacent to the indicated junction area to be between the belt and loop of Rodriguez such that the securement band would be affixed around both the loop and the belt at the junction wherein the belt and loop are already adjacent to each other in the manner as instantly claimed and discussed above. Doing so would not hinder the functionality of the arm sling to be able to support an arm or wrist of a user. Thus, the claimed limitations are met as discussed above. Rodriguez and Maisnik are analogous because they both teach devices to aid in user limb support.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the arm sling with a junction between the belt and loop as disclosed by Rodriguez to include a securement band to the support as taught by Maisnik. A skilled artisan would have been motivated to use a securement band because Maisnik suggests that a securement band in the form of a self-adhesive tap may perform a multitude of fastening or securement applications and when used for a patient support, will allow easy removal and attempted reuse of the same securement strip or tape (Maisnik- Abstract). A skilled artisan would also have a reasonable expectation to manufacture the arm sling with a formed junction as disclosed by Rodriguez to have a securement band formed around the junction to hold the belt and loop adjacent to each .
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 4337938 A) in view of Maisnik (USPN 6230711 B1), in further view of Borell (USPN 6190340 B1).
Regarding claim 29, Rodriguez as modified by Maisnik teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Maisnik further teaches wherein the neck strap (Rodriguez Figure 2- shoulder strap 14) has a first end (Rodriguez Figure 2- end of shoulder strap 14 toward ring 16) and a second end (Rodriguez Figure 2- end of shoulder strap 14 toward ring 18) wherein each end is connected to respective rings (Rodriguez Figure 2- metal rings 16, 18).
Rodriguez as modified by Maisnik does not teach wherein the first end of the neck strap is connected to a first buckle and the second end of the neck strap is connected to a second buckle. Borell teaches an arm sling (Figure 1- harness 100) wherein a first side of the neck strap is connected to a first buckle and the second side of the neck strap is connected to a second buckle (Figure 1- upper straps 20 are made from a single strip of material to form a unitary neck strap wherein each end of the upper straps terminate at adjustment buckles 25). Chambers as modified by Maisnik and Borell are analogous because the combination and Borell both teach adjustable arm supports.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fasteners at the ends of the neck strap of the arm sling as taught by Rodriguez as modified by Maisnik to be buckles on each end of the neck strap as taught by Borell. A skilled artisan would have been motivated to utilize buckles connected to the ends of the neck strap of an arm sling because Borell suggests that the adjustment buckles allow a variety of users to wear the same size harness because the buckles facilitate ample amount of adjustment (Borell- [Col 3, lines 65-67]). 
Regarding claim 30, Rodriguez as modified by Maisnik and Borell teaches the arm sling of claim 29 as discussed above. Rodriguez as modified by Maisnik and Borell further teaches wherein the belt of the first arm strap (Rodriguez Figure 2- strap 20) is selectively slidably disposed through the first buckle, and the belt of the second arm strap (Rodriguez Figure 2- strap 22) is selectively slidably disposed through the second buckle (Borell Figure 1- each of the two lower straps 220 are slidably disposed in each of the adjustment buckles 25; see claim 29 above- discusses the buckles of Borell applied to the end of the arm sling of Rodriguez as modified by Maisnik).
Claim 31 rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 4337938 A) in view of Maisnik (USPN 6230711 B1), in further view of Russell (US 20190015248 A1).
Regarding claim 31, Rodriguez as modified by Maisnik teaches the arm sling of claim 21 as discussed above. Cham Rodriguez as modified by Maisnik a neck strap (Rodriguez Figure 2- shoulder strap 14).
Rodriguez as modified by Maisnik does not teach wherein the neck strap is between about 14 inches and about 20 inches in length. Russell teaches a neck strap (Figure 1- neck strap 12) that is between about 14 inches and about 20 inches in length ([0030]- “The neck strap 12 may be 10-22 inches (e.g., 18 inches) in overall length” wherein the recited range is broader than the claimed range such that it would have been known to optimize the recited range to be that of the claimed range of length; see MPEP 2144.05 for reference regarding ranges). Rodriguez as modified by Maisnik and Russell 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neck strap of the arm sling as taught by Rodriguez as modified by Maisnik to be the neck strap with an optimized length of about 14-20 inches as taught by Russell. A skilled artisan would have been motivated to utilize a neck strap of the instant range of length because Russell suggests that having a neck strap of the instant length allows the strap to be easily adjustable to improve comfort, fit, and function once the applied onto the user (Russell- [0026,0030]). A skilled artisan would also have a reasonable expectation to manufacture the arm sling with a neck as taught by Rodriguez as modified by Maisnik to have a neck strap of the instant length because Russell suggests that a neck strap of the instant range in length is conventional in devices with neck straps to affix an apparatus to the body that are analogous to Rodriguez as modified by Maisnik.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 4337938 A) in view of Maisnik (USPN 6230711 B1), in view of Ritts (USPN 6110133 A).
Regarding claim 32, Rodriguez as modified by Maisnik teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Maisnik further teaches wherein there is a first arm strap (Rodriguez Figure 2- strap 20), and a second arm strap (Rodriguez Figure 2- strap 22). 
Rodriguez as modified by Maisnik does not teach wherein the first arm strap and the second arm strap are each between about 21 inches and about 33 inches in length. Ritts teaches an analogous body sling (Abstract, Figure 3- stabilizer) wherein a strap is between about 21 inches and about 33 inches ([Col 4, lines 28-29]- “In use, the shoulder strap 14, which may be approximately 26 inches long”). A person of ordinary skill would recognize that the arm straps as taught by Rodriguez as modified by Maisnik may both be of the same 26 inch length as taught by Ritts- which falls within the instantly claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lengths of the arm straps of the arm sling as taught by Rodriguez as modified by Maisnik to be 26 inches- which falls within the claimed range- as taught by Ritts. A skilled artisan would have been motivated to utilize arm straps with strap length within the instant range because Ritts suggests having this width allows a downward pressure to still be applied to provide stability in a sling configuration and reduce acromioclavicular separation (Ritts- Abstract, [Col 2, lines 47-62], [Col 4, lines 28-33]. A skilled artisan would also have a reasonable expectation to manufacture the arm sling with arm straps as taught by Rodriguez as modified by Maisnik to have the strap lengths be within the instant widths because Ritts suggests that having straps with the instant range of length is conventional in support slings for the arm that are analogous to Rodriguez as modified by Maisnik.
Claim 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 4337938 A) in view of Maisnik (USPN 6230711 B1) in further view of Walker (US 20080228116 A1).
Regarding claim 33, Rodriguez as modified by Maisnik teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Maisnik further teaches wherein there is a neck strap (Rodriguez Figure 2- shoulder strap 14), a first arm strap (Rodriguez Figure 2- strap 20), and a second arm strap (Rodriguez Figure 2- strap 22). 
Rodriguez as modified by Maisnik does not teach wherein each of the neck strap, the first arm strap, and the second arm strap are each between about ½ inch wide and about 2 inches wide. Walker teaches a support sling (Abstract) wherein each of the straps 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the width of each of the straps of the arm sling as taught by Rodriguez as modified by Maisnik to be approximately one inch- which falls within the claimed range- as taught by Walker. A skilled artisan would have been motivated to utilize straps with strap widths of the instant range because Walker suggests that having different widths of the instant range is conventional for support slings to transfer loads across the body areas being supported (Walker- [0021, 0031]). A skilled artisan would also have a reasonable expectation to manufacture the arm sling with straps as taught by Rodriguez as modified by Maisnik to have the strap widths be within the instant widths because Walker suggests that having straps with the instant range of widths is conventional in support slings for the arm that are analogous to Rodriguez as modified by Maisnik.
Regarding claim 34, Rodriguez as modified by Maisnik teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Maisnik further teaches wherein there is a neck strap (Rodriguez Figure 2- shoulder strap 14), a first arm strap (Rodriguez Figure 2- strap 20), and a second arm strap (Rodriguez Figure 2- strap 22). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of each of the straps of the arm sling as taught by Rodriguez as modified by Maisnik to be formed of nylon as taught by Walker. A skilled artisan would have been motivated to utilize straps formed of nylon because Walker suggests that this material is durable for use in straps (Walker- [0031-0032]). A skilled artisan would also have a reasonable expectation to manufacture the arm sling with straps as taught by Rodriguez as modified by Maisnik to have the straps be formed of a nylon material because Walker suggests that having straps of this material is conventional in support slings for the arm that are analogous to Rodriguez as modified by Maisnik.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 4337938 A) in view of Maisnik (USPN 6230711 B1), in further view of Goldman (USPN 6311346 B1).
Regarding claim 35, Rodriguez as modified by Maisnik teaches the arm sling of claim 21 as discussed above. Rodriguez as modified by Maisnik further teaches wherein there is a neck strap (Rodriguez Figure 2- shoulder strap 14). 
Rodriguez as modified by Maisnik does not teach wherein the neck strap has a gripping sleeve through which the neck strap is disposed. Goldman teaches an analogous support (Abstract, Figure 3- transfer belt 1) wherein a strap (Figure 3- belt 10) has a gripping sleeve through which the strap is disposed (Figures 1 and 2- pad having an elongate body 100 wherein the belt 10 is inserted through slots 110,112,114,16,118,120, [Col 2, lines 40-45]- “FIG. 2 shows a version of the pad incorporated into transfer belt of the present invention. The pad includes an elongate body 100 made of sponge rubber foam, open cell foam sponge, or other flexible, compressible material such as Rubbatex and Neoprene which provide the desired cushioning, and durability.”). A person of ordinary skill would recognize that the neck strap of Rodriguez as modified by Maisnik may also have a gripping sleeve as taught by Goldman through which the neck strap would be capable of being disposed through. Doing so would not hinder the functionality of the arm sling to be able to support an arm of a user. Thus, the claimed limitations are met as discussed. Rodriguez as modified by Maisnik and Goldman are analogous because the combination and Walker both teach supports for the body comprised of adjustable straps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neck strap of the arm sling as taught by Rodriguez as modified by Maisnik have a gripping sleeve through which the neck strap is disposed as taught by Walker. A skilled artisan would have been motivated to utilize a gripping sleeve for the neck strap because Goldman suggests that the forces of the strap are transferred through the pad to the patient wherein the compressible material of the pad allows the forces to be dispersed safely and comfortably to the patient (Goldman- [Col 2, lines 36-45]). A skilled artisan would also have a reasonable expectation to manufacture 
Regarding claim 36, Rodriguez as modified by Maisnik teaches the arm sling of claim 35 as discussed above. Rodriguez as modified by Maisnik further teaches wherein the gripping sleeve is formed from neoprene (Goldman [Col 2, lines 40-45]- “FIG. 2 shows a version of the pad incorporated into transfer belt of the present invention. The pad includes an elongate body 100 made of sponge rubber foam, open cell foam sponge, or other flexible, compressible material such as Rubbatex and Neoprene which provide the desired cushioning, and durability.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3307538 A (Groll)- teaches an arm sling wherein one of the sets of straps is adjustable.
US 3730164 A (Rash)- teaches an arm sling comprised of two loops.
US 5848956 A (Grettner)- teaches a simple sling wherein two adjustable loops are integral with a neck strap. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        May 21, 2021

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786